Per Curiam.

Memorandum The petition is defective inasmuch as it describes the petitioner as the owner in fee of the premises when admittedly he is a co-owner. Section 1415 of the Civil Practice Act requires that he and his co-owner should join in the petition and state their interests in the premises. (Lucchesi v. Johnson, N. Y. L. J., Dec. 14, 1946, p. 1749, col. 6.)
*696The final order should be unanimously modified on the law by inserting a provision that the dismissal of the proceeding was without prejudice, and, as so modified, the final order should be affirmed, without costs.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Ordered accordingly.